         Case 1:20-cr-00114-DLC Document 20 Filed 11/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                           CR 20–114–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 MICHAEL ZACHARY
 WHITECRANE,

                       Defendant.

       Before the Court is United States Magistrate Judge Timothy J. Cavan’s

Findings and Recommendation. (Doc. 19.) Neither party objected and therefore

they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). This Court will review the

Findings and Recommendation for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that this Court accept Mr. Whitecrane’s guilty

plea after he appeared before him pursuant to Rule 11 of the Federal Rules of

Criminal Procedure, and entered a guilty plea to the sole count of the Indictment

(Doc. 1), prohibited person in possession of a firearm and ammunition, in violation


                                           1
        Case 1:20-cr-00114-DLC Document 20 Filed 11/04/20 Page 2 of 2



of 18 U.S.C. § 922(g)(1). The Court finds no clear error in Judge Cavan’s

Findings and Recommendation (Doc. 19) and will adopt it in full.

      Accordingly, IT IS ORDERED that Judge Cavan’s Findings and

Recommendation (Doc. 19) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Whitecrane’s motion to change plea

(Doc. 12) is GRANTED and Mr. Whitecrane is adjudged guilty as charged in the

sole count of the Indictment (Doc. 1).

      DATED this 4th day of November, 2020.




                                         2
